Exhibit 10.3

 

AGREEMENT REGARDING LIABILITIES TO OFFICERS

 

This Agreement Regarding Liabilities to Officers (the “Agreement”) is made and
entered into by and between VeriTeQ Corporation, a Delaware corporation (the
“Company”), and the undersigned individual (the “Manager”).

 

WHEREAS, the Company is unable to pay on a timely basis certain amounts
contractually owed to Manager, Manager is agreeing to delay receipt of such
amounts.

 

NOW THEREFORE, for the mutual promises contained herein, the parties hereto
agree as follows:

 

1.

The Manager hereby irrevocably agrees that $___________ of the amounts to which
he/she is owed (due from Company to Manager) will be paid pursuant to a
promissory note in the form attached hereto as Exhibit A (the “Note”). Other
notes to other officers are being issued contemporaneously herewith on identical
terms (except the amounts, which vary from officer to officer) (the “Other
Notes”).

 

2.

The Note shall bear interest of five percent and be due and payable on March 1,
2016 (the “Maturity”), though the Manager may elect to receive shares of stock
in lieu of cash prior to that day pursuant to the conversion mechanisms set
forth in the Note.

 

3.

The Company has all requisite corporate power and corporate authority to execute
and deliver this Agreement, to perform all of its obligations hereunder, and to
issue the Note. The execution and delivery by the Company of this Agreement and
the performance by the Company of its obligations hereunder and thereunder, and
the issuance and delivery of the Note have been duly authorized by all requisite
corporate action and will not violate any of the terms and conditions of the
Company's Articles of Incorporation, as amended, or Bylaws.

 

4.

The Manager recognizes that the Note involves substantial risks and represents
that he/she is fully cognizant and understands all of the risks related to the
acceptance of the Note. The Manager recognizes the speculative nature of the
investment; is able to bear the economic risks of the Note or the shares of
Company common stock underlying any conversion thereof, and realizes that all or
a part of the value of the Note may be lost; and either has received
professional guidance with respect hereto or is experienced in investment and
business matters.

 

5.

The Note and the shares of Company common stock underlying any conversion have
not been registered under the Securities Act, and accordingly, cannot be sold,
transferred, hypothecated, pledged, assigned or otherwise disposed, unless such
securities are registered under the Securities Act, or if in the opinion of
counsel, satisfactory to the Company, such sale, transfer, hypothecation,
assignment, pledge or disposition is exempt from such registration requirements.

 

6.

The foregoing representations and warranties are true and accurate as of the
date hereof, shall be true and accurate as of the date of the acceptance hereof
by the Company and shall survive thereafter. If such representations or
warranties shall not be true and accurate in any respect, the Manager will,
prior to such acceptance, give written notice of such fact to the Company
specifying which representations and warranties are not true and accurate and
the reasons therefor.

 

7.

The Company is under no obligation to register the Note or the underlying shares
of Company Common Stock on behalf of the Manager, however, the Company will
provide reasonable assistance to the Manager in complying with any applicable
exemption from registration, including paying for the cost of any legal opinions
required in connection therewith. Without limiting the generality, the Company
will assist the Manager to satisfy the requirements of Rule 144, to the extent
applicable, in the sale of any shares of common stock obtained in connection
with a conversion of the Note.

 

 
Page 1 of 2 

--------------------------------------------------------------------------------

 

 

8.

The Company agrees to not amend any Other Note unless it offers the same terms
to the holder of the Note, and such holder either accepts such amendment or
waives the prohibition contained in this sentence. The Company agrees not to
pre-pay any Other Note unless either a proportionate prepayment is made to the
Note, or the holder of the Note waives the prohibition contained in this
sentence. This Agreement may not be amended unless the the holders of the Other
Notes either (i) are offered and agree to the same amendment in their comparable
agreements, or (ii) agree to waive the amendment prohibition contained in this
sentence.

 

9.

This Agreement may be executed in any number of counterparts (including
facsimile or PDF), each of which shall be deemed an original, but such
counterparts together shall constitute one and the same instrument.

 

10.

The Manager represents to the Company that the information contained herein may
be relied upon by the Company, and the Manager has read and understands this
Agreement.

 

NOW THEREFORE, the parties have executed this Agreement as of 3rd day of March,
2015.

 

 

 

 

 

 

 

Signature

 

 

 

VeriTeQ Corporation

 

 

By:                                                                    

Name: Michael Krawitz

Title: Chief Legal and Financial Officer

 

 

Page 2 of 2